DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 5, and 8 are pending, claims 1 and 5 are amended, and claims 2-4 and 6-7 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  “the large faces” should recite “large faces” as the large faces have not yet been given antecedent basis.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. 5,845,847) in view of Lembeck (U.S. 5,121,881).
With respect to claim 1, Martin discloses a device for evaporating volatile substances (figure 4 and 6) comprising:
a frame (figure 2-4, #14) that is operative to mechanically support the device (figure 2-4), said having first and second frame openings (figure 2 and 6, as there are two parallel apertures #12 in the strip #14)
a container (figures 1-3 and 6, the container of #12, which holds the fluid #15) for a liquid (figure 2, #15) that contains volatile substances (figure 2, #15, being a reservoir for an air freshener ingredient, being a liquid, column 3 rows 25-28), wherein said container is an opening defined in the central area of a frame (figures 2 and 6, the container being the central area of the frame, and having an opening on both sides), said frame having a thickness greater than 2mm (column 2 rows 50-55, disclosing 6.35 mm (.25 inches));
and means for evaporating the volatile substances (figures 2-4, air flowing through the device having membranes##16);
wherein said means for evaporating the volatile substances comprise two semipermeable membranes (figures 2-4, membranes #16, abstract discloses them being semi-permeable as being vapor-permeable membranes) placed on opposite sides of said container (figure 2, the two#16's being placed on both sides of the frame);
wherein the first frame opening is in contact with one of the semipermeable membranes (figure 2, the top opening of #14 being taken as the first frame opening having the top #16 contacting it) and the second frame opening is in contact with the other of the semipermeable membranes (figure 2, the bottom opening of #14 being taken as the second frame opening having the bottom #16 contacting it).

With respect to claim 4, Martin as modified by Paul discloses said frame has a thickness greater than 2 millimeters (Martin: column 2 rows 50-55 discloses a thickness of % inch which is 6.35 millimeters).
	Lembeck, figures 3 and 5, discloses a wick of paper (#13) placed between a semipermeable membrane #14b and a container (figure 1 and 5, #10). Disclosing that the element #13 being paper with a cotton blend along with the gas-permeable element #14b (column 2 rows 15-20) allows for the fluid of the container to evaporate into the evaporated pad and through the gas permeable layer. 
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize the paper layer followed by that of the gas-permeable layer as disclosed by Lembeck to be utilized by Martin, incorporating a paper layer prior to its gas-permeable layer. This is understood as increased the life of the device, as the fluid evaporates into the evaporation pad first prior to then going into the gas-permeable layer and being released rather than the fluid being in direct contact with the permeable membrane. It is noted that Lembeck is not within the area of the fluid , as seen in figure 5, but is outside it placed in contact with that of the permeable membrane. 
With respect to claim 5, Martin as modified by Paul discloses said frame has a thickness greater than 4 mm (column 2 rows 50-55 discloses a thickness of 6.35 millimeters).
With respect to claim 8, Martin as modified by Paul discloses at least one hole that connects said container to the outside (Martin: figures 1-8, the holes of the porous membranes #16, allowing for vapor to permeate through the membrane, abstract).
Response to Arguments/Amendments
	The Amendment filed (02/03/2021) has been entered. Currently claims (1, 5 and 8). Applicants amendments to the claims has (overcome) each and every rejection previously set forth in the Office Action dated (08/03/2020). 	
Applicant’s arguments, see Applicants Arguments, filed 02/03/2021, with respect to the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,121,881 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752